                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

DONALD WATKINS,                                  §
                                                 §
                                                 §   CIVIL ACTION NO. 4:20-CV-00461-RWS-CAN
                Plaintiff,                       §
                                                 §
v.                                               §
                                                 §
WALMART INCORPORATED, ET AL.,                    §
                                                 §
                Defendants.                      §


                                          ORDER
       Before the Court is the United States Magistrate Judge’s Report and Recommendation

(Docket No. 42), recommending that Plaintiff Donald Watkins’s complaint be dismissed without

prejudice for failure to prosecute and comply with a Court order pursuant to Federal Rule of Civil

Procedure 41(b). No party has filed objections to the report. Because no objections to the

Magistrate Judge’s Report have been filed, no party is entitled to de novo review by the District

Judge of those findings, conclusions and recommendations, and except upon grounds of plain

error, they are barred from appellate review of the unobjected-to factual findings and legal

conclusions accepted and adopted by the District Court. 28 U.S.C § 636(b)(1)(C); Douglass v.

United Services Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s Report and

agrees with the Report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

permits the district court to give to the magistrate’s proposed findings of fact and recommendations

‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting
Mathews v. Weber, 23 U.S. 261, 275 (1976)). The Court therefore ADOPTS the Magistrate

Judge’s Reports as the findings and conclusions of the Court. Accordingly, it is

       ORDERED that Plaintiff Donald Watkins’s complaint is DISMISSED WITHOUT

PREJUDICE.

       So ORDERED and SIGNED this 12th day of May, 2021.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
